Citation Nr: 1043624	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  04-23 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a psychotic disorder, not 
otherwise specified, (atypical psychosis).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to March 1980.  

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from rating decisions of the Cleveland, Ohio, VA 
Regional Office (RO).  


FINDING OF FACT

A psychotic disorder, not otherwise specified (atypical 
psychosis), is related to service.


CONCLUSION OF LAW

A psychotic disorder, not otherwise specified (atypical 
psychosis), was incurred in active service.  38 U.S.C.A. § 1131 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated in service.  38 U.S.C.A. 
§ 1131(West 2002 & Supp. 2009).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces.  38 C.F.R. § 3.303 
(2010).

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto and 
was not aggravated by such.  38 U.S.C.A. §§ 1111, 1137 (West 2002 
& Supp. 2009); 38 C.F.R. § 3.304(b) (2010).

Essentially, to rebut the presumption of sound condition under 38 
U.S.C.A. § 1111, VA must show by clear and unmistakable evidence 
both that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  VAOPGCPREC 
3-2003 (July 16, 2003); see also Cotant v. Principi, 17 Vet. App. 
116, 123-30 (2003) (detailing legislative history relating to 
presumption of soundness and the possibility that the omission of 
the relevant language from 38 C.F.R. § 3.304(b) was unintentional 
and that 38 C.F.R. § 3.304(b) should be construed as consistent 
with the VA's pre-February 1961 regulations).

Specifically, VAOPGCPREC 3-2003 held that the claimant is not 
required to show that the disease or injury increased in severity 
during service before VA's duty under the second prong of this 
rebuttal standard attaches.  It was determined that the 
provisions of 38 C.F.R. § 3.304(b) are inconsistent with 38 
U.S.C.A. § 1111 insofar as § 3.304(b) states that the presumption 
of sound condition may be rebutted solely by clear and 
unmistakable evidence that a disease or injury existed prior to 
service.  It was concluded that 38 C.F.R. § 3.304(b) was invalid 
and should not be followed.

Regarding the provisions of 38 C.F.R. § 3.306(b), providing that 
aggravation may not be conceded unless the pre-existing condition 
increased in severity during service, it was determined that this 
properly implements 38 U.S.C.A. § 1153, which provides that a 
pre-existing injury or disease will be presumed to have been 
aggravated in service in cases where there was an increase in 
disability during service.

Clear and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
This includes medical facts and principles that may be considered 
to determine whether the increase is due to the natural 
progression of the condition.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining to 
the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§ 3.306(b) (2010).

Moreover, "temporary or intermittent flare-ups of a pre- existing 
injury or disease are not sufficient to be considered aggravation 
in service unless the underlying condition, as contrasted to 
symptoms, is worsened."  Crowe v. Brown, 7 Vet. App. 238, 247-48 
(1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  However, 
the increase need not be so severe as to warrant compensation.  
Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).

Analysis

Initially, the Board notes that there has been a significant 
change in the law with the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326.  The Veteran's claim is being granted.  As such, 
any deficiencies with regard to VCAA are harmless and 
nonprejudicial.

The Board finds that service connection for a psychotic disorder, 
not otherwise specified (atypical psychosis), is warranted.  In 
this case, the record reflects that the Veteran was diagnosed 
with a psychotic disorder prior to service entrance; exhibited no 
psychiatric abnormalities at his June 1979 physical examination 
for service entrance; was observed to exhibit relevant symptoms 
during service by psychiatric personnel; and has been found to 
suffer from a variously-diagnosed psychotic disorder by VA 
medical personnel following service separation.

Because the Veteran is entitled to a presumption of soundness, 
the Board must determine whether, under 38 U.S.C.A. § 1111 and 38 
C.F.R. § 3.304(b), the presumption of soundness is rebutted by 
clear and unmistakable evidence.  The burden of proof is on VA to 
rebut the presumption by producing clear and unmistakable 
evidence that a disability existed prior to service and that it 
was not aggravated during service.  See Kinnaman v. Principi, 4 
Vet. App. 20, 27 (1993); VAOPGCPREC 3-03 (July 16, 2003).  The 
determination of whether there is clear and unmistakable evidence 
that an acquired psychiatric disorder existed prior to service 
should be based on "thorough analysis of the evidentiary showing 
and careful correlation of all material facts, with due regard to 
accepted medical principles pertaining to the history, 
manifestations, clinical course, and character of the particular 
injury or disease or residuals thereof."  38 C.F.R. § 
3.304(b)(1).

The Board finds that there is not clear and unmistakable evidence 
rebutting the presumption of soundness at service entrance.  The 
Board notes that there are two steps to rebut the presumption of 
soundness at entry.  VAOPGCPREC 3-03 (July 16, 2003).  First, 
there must be clear and unmistakable evidence that a psychosis 
preexisted service.  Second, there must be clear and unmistakable 
evidence that a psychosis was not aggravated during service.  If 
both prongs are not met, the presumption of soundness at entry is 
not rebutted.

In this case, the evidence does not establish that a psychotic 
disorder was not aggravated during service.  Rather, the April 
2010 VHA opinion reflects aggravation.  Thus, the second prong in 
rebutting the presumption of soundness has not been satisfied and 
therefore, the Veteran is presumed to have been in sound 
condition at service entrance.

The presumption of soundness having not been rebutted, the Board 
turns to the question of service incurrence.  In that regard, the 
VHA physician stated, in pertinent part, as follows:  

It is well known that psychiatric disorders 
can be exacerbated by stressful experiences 
in life, and entering the military service 
can be a significant stressor.  In the case 
of this patient there is evidence from 
progress notes in the service that the 
experienced the stress due to the distance 
from his family and he desired to be 
transferred to be closer to his family.  

The Board notes that while the VHA physician stated that the 
Veteran's psychosis, not otherwise specified, preexisted service 
and was, therefore, not related to service, in light of the 
Board's finding relative to 38 U.S.C.A. § 1111, the Veteran is 
presumed to have been in sound condition at service entrance, 
and thus, given the facts and circumstances in this case, the 
initial onset of psychosis is shown during service.  The Board 
notes that even if psychoses had been noted at service entrance, 
the VHA opinion clearly states that the extent of exacerbation 
was to such a degree that it led to separation.  

The VHA opinion is probative and based on reliable principles and 
sound reasoning.  Thus, the Board finds that service connection 
for a psychotic disorder, not otherwise specified, is warranted.  

The evidence is in favor of the claim.  Consequently, the 
benefits sought on appeal are granted.


ORDER

Service connection for a psychotic disorder, not otherwise 
specified (atypical psychosis), is granted.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


